DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office acknowledges receipt of the Applicant’s amendment filed 6 May 2021.

Allowable Subject Matter
Claims 21, 23 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the Applicant’s claimed combination including the following features:
a body portion comprising a hook portion; a catch portion; and wherein said catch portion abuts said hook portion when said flexible extension arm is in said uncompressed state
Of the prior art, Hess et al. (PG Pub 2011/0060363 A1) is the most relevant as it relates to a linear surgical stapler with a compressible firing member.  However, Hess does not disclose that the body portion of Hess (cited as 52a, 50a, 98) has a hook portion or a catch portion and that a hook portion abuts the flexible extension arm in an uncompressed state.  The structure of Hess is such that it is not immediately obvious how such a structure would be modified to read on the claimed combination and there is no other discovered prior art that could be used to modify Hess in such a fashion.  The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731